Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-44 are pending. Claims 1-44 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Claims 18-24, 29-33, and 3 recite a “controller is configured for…” It is noted that the specifications do not teach an alternative to the general understanding that a ‘controller’ is a hardware logic structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1- 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler US 20130346348.

Buehler teaches a method for operating a vision guided robot arm system comprising a robot arm provided (Buehler Fig.1A robot arm #102) with an end effector at a distal end thereof (Buehler para 23 end-effector (e.g., a gripper), a display (Buehler para 11; Visually displaying the task in an augmented-reality display means ), an image sensor (Buehler para 22, robot (with a machine-vision system for capturing images within a camera field of view)) and a controller(Buehler para 41; the robot controller and high-level computational functionality are implemented on a general-purpose computer 210), the method comprising: 

receiving from the sensor image an initial image of an area comprising at least one object and displaying the initial image on the display; (Buehler para 12-13. identifying an object in a camera view based on a representation of the object in accordance with the model. Again, visually displaying performance of the task may involve overlaying an object outline onto the camera view.) 

determining an object of interest amongst the at least one object and identifying the object of interest within the initial image; (Buehler para 5, the robot selects, among the objects in view, the one that the user is most likely interested in (e.g., by default, the object closest to the center) and communicates its selection, Also para 8, some objects may be best recognized based on features extracted from the images (such as, e.g., parameters describing a certain shape), whereas others may be identified based on straightforward image correlation with a template image of the object.) Also para 12.

determining a potential action related to the object of interest and providing a user with an identification of the potential action; (Buehler para 9 Also para 14; a training goal is the proper grasping of an object by the robot. Rather than physically attempting to grasp the object, the robot may overlay virtual grippers onto a camera view of the object, and adjust the location of the virtual grippers based on input from the user, such as user-guided movement of the robot arm. When the virtual gripper appears to be in the proper position relative to the robot, the robot may try to grip and pick up the object with its physical gripper.)

receiving a confirmation of the object of interest and the potential action from the user; and (Buehler para 26; receiving user feedback regarding the identified object or the performance of the manipulation task.) Also para 10, 14, and 19.

automatically moving the robot arm so as to position the end effector of the robot arm at a predefined position relative to the object of interest. (Buehler para 23-24; a vision-guided robot [automatically after training] complete a specified task comprising performing an action on an object is provided. The robot includes at least one movable appendage with an end-effector (e.g., a gripper) for performing the action on the object [predefined position relative to the object]. one or more input devices for receiving feedback from the trainer [the trainer only provides feedback i.e. arm moves automatically] indicating whether the action is performed correctly on the display.) Also (Buehler para 58; by projecting graphics directly onto the object of interest using a conventional graphics-projection output component. Instead of using computer-generated graphics, the robot may also demonstrate it selection through some physical action, e.g., by moving its end-effector above the object.)

Regarding claim 2, Buehler teaches all of the limitations of claim 1 and further teaches, wherein said determining an object of interest comprises determining at least two objects of interest and said identifying the object of interest within the initial image comprises identifying each one of the at least two objects of interest within the image. (Buehler para 26; an image-processing module for identifying objects within the captured images, at least one of the identified object or performance of a manipulation task thereon,)

Regarding claim 3, Buehler teaches all of the limitations of claim 2 and further teaches, wherein said determining a potential action comprises determining a respective potential action for each one of the at least two objects of interest. (Buehler para 58; by projecting graphics directly onto the object of interest using a conventional graphics-projection output component. Instead of using computer-generated graphics, the robot may also demonstrate it selection through some physical action, e.g., by moving its end-effector above the object. And see para 59)

Regarding claim 4, Buehler teaches all of the limitations of claim 3 and further teaches, wherein said receiving a confirmation of the object of interest and the potential action from the (Buehler para 26; receiving user feedback regarding the identified object or the performance of the manipulation task. )

Regarding claim 5, Buehler teaches all of the limitations of claim 1 and further teaches, further comprising executing the potential action. (Buehler para 24, executing the object-specific manipulation routine)

Regarding claim 6, Buehler teaches all of the limitations of claim 1 and further teaches, further comprising allowing the user to perform the potential action. (Buehler para 34; Further, the robot may receive information via traditional user input devices such as keyboard, mouse, or touch screen, which may be integrated into the robot or provided in a separate control facility in communication with the robot.)  Allowing the user to perform the potential action for the robotic arm through input controls.

Regarding claim 7, Buehler teaches all of the limitations of claim 1 and further teaches, wherein the predefined position is defined as a predefined distance from the object of interest. (Buehler para 75; The robot needs to elicit this information in order to determine more precise data needed to perform the task, such as the object shape, a proper [predefined] viewing distance, and the desired orientation of its grippers relative to the object for the grasp.)

Regarding claim 8, Buehler teaches all of the limitations of claim 1 and further teaches, wherein said determining the object of interest comprises: 

determining a surrounding of the user using the image; (Buehler para 5; the robot may use a camera to acquire images of its environment [the user or trainer is in the environment] (constituting real-world data), and, the trainer [user] provides input and/or feedback to the robot to alter the robot's state, e.g., by physically adjusting a robot arm or camera view, or by other such "natural" interaction)

retrieving given objects associated with the determined surrounding of the user; and (Buehler para 8-9, the robot's tasks involve picking up [pick-up routine i.e. retrieving] the object, it may need to know the weight of the object or a location in the environment where objects of that type are expected to be found.)

determining the object of interest amongst the given objects. (Buehler para 8; the robot selects, among the objects in view, the one that the user is most likely interested in (e.g., by default, the object closest to the center) and communicates its selection,)

Claim 9 is rejected using the same rejections as made to claim 1. 
Claim 10 is rejected using the same rejections as made to claim 2. 
Claim 11 is rejected using the same rejections as made to claim 3. 
Claim 12 is rejected using the same rejections as made to claim 4. 
Claim 13 is rejected using the same rejections as made to claim 5. 
Claim 14 is rejected using the same rejections as made to claim 6.
Claim 15 is rejected using the same rejections as made to claim 7.
Claim 16 is rejected using the same rejections as made to claim 8.
Claim 17 is rejected using the same rejections as made to claim 1 with the addition of (Fig. 1A; shows a frame securable to the robot arm.)
Claim 18 is rejected using the same rejections as made to claim 2.
Claim 19 is rejected using the same rejections as made to claim 3.
Claim 20 is rejected using the same rejections as made to claim 4.
Claim 21 is rejected using the same rejections as made to claim 5.
Claim 22 is rejected using the same rejections as made to claim 6.
Claim 23 is rejected using the same rejections as made to claim 7.
Claim 24 is rejected using the same rejections as made to claim 8.

Regarding claim 25, Buehler teaches all of the limitations of claim 17 and further teaches, wherein the image sensor device comprising a first image sensor having a first field of view and a second image sensor having a second field of view, (Buehler para 15; The robot includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images.)

(Buehler para 23; it includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images, as well as a user interface and a control system. The user interface includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view thereof using a robot-generated graphic representation of the end-effector, and one or more input devices for receiving feedback from the trainer indicating whether the action is performed correctly on the display) it is noted the one or more cameras will display the action is performed by the end-defector. One or more cameras must have a first and second field of view. Also para 15

Regarding claim 26, Buehler teaches all of the limitations of claim 25 and further teaches, wherein the first image sensor comprises a 2D image sensor. (Buehler para 23; camera)

Regarding claim 27, Buehler teaches all of the limitations of claim 25 and further teaches, wherein the second image sensor comprises a 3D image sensor. (Buehler para 15; The robot includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images. Para 57; the robot has depth-sensing capabilities, depth information may likewise be used.)  

Claim 28 is rejected using the same rejections as made to claim 1 additionally regarding 
an image sensor securable to the robot arm; (Buehler para 12; if the camera is mounted to an appendage of the robot, And para 23, The robot includes at least one movable appendage with an end-effector (e.g., a gripper) [appendage is arm] for performing the action on the object.) 

Claim 29 is rejected using the same rejections as made to claim 2.
Claim 30 is rejected using the same rejections as made to claim 3.
Claim 31 is rejected using the same rejections as made to claim 4.
Claim 32 is rejected using the same rejections as made to claim 5.
Claim 33 is rejected using the same rejections as made to claim 6.
Claim 34is rejected using the same rejections as made to claim 7.
Claim 35 is rejected using the same rejections as made to claim 8.
Claim 36 is rejected using the same rejections as made to claim 25.
Claim 37 is rejected using the same rejections as made to claim 26.
Claim 38 is rejected using the same rejections as made to claim 27.

Claim 39 is rejected using the same rejections as made to claim 25; Additionally regarding a display for displaying thereon images taken by the first image sensor. (Buehler para 23; The user interface includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view)

Claim 40 is rejected using the same rejections as made to claim 26.
Claim 41 is rejected using the same rejections as made to claim 27.
Claim 42 is rejected using the same rejections as made to claim 39.
Claim 43 is rejected using the same rejections as made to claim 26.
Claim 44 is rejected using the same rejections as made to claim 27.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalziel 5,579,444; Also for claim 26 last limitation (Dalziel Fig. 1 Camera 12 images #6 and #7.) 
Also for claim 27 Dalziel Col. 29; line 1 stereo three dimensional. Also Col.31 line 53.
Also for claim 28 Dalziel US 5,579,444 Fig.1#12

 Kalouche US 10,919,152; 
Thackston 2020/0130190; 
and Kuffner 2016/0055677.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664